Exhibit32.2 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION1350, AS ADOPTED PURSUANT TO SECTION-OXLEY ACT OF In connection with the Quarterly Report of Applied Solar, Inc. (the “Company”) on Form10-Q for the period ending February28, 2009 as filed with the Securities and Exchange Commission on the date hereof (the “Report”), I, Aidan H. Shields, Chief Financial Officer of the Company, certify, pursuant to 18 U.S.C. section 1350, as adopted pursuant to section 906 of the Sarbanes-Oxley Act of 2002, that to the best of my knowledge: 1.
